Citation Nr: 1303434	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  06-34 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals, right ankle injury. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The Veteran served on active duty from January 1954 to January 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a petition to reopen service connection for residuals of a right ankle injury.

The Board in an August 2008 issuance reopened but denied on the merits the claim under consideration.  The Board also denied service connection for tinnitus.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Through a September 2009 Court order, the Joint Motion for Remand filed by the Veteran's attorney and VA's Office of General Counsel was implemented, vacating the August 2008 decision to the extent that it denied the claim of service connection for residuals of a right ankle injury and service connection for tinnitus on the merits and remanding the case back to the Board.  The September 2009 Joint Motion for Remand questioned the sufficiency of the efforts made by VA to satisfy its duty to assist.  Specifically, the Joint Motion expressed concerns about VA's finding that a VA examination was not necessary to the resolution of the appellant's claim.  Thereafter, the Board in April 2010 denied service connection for tinnitus and remanded the present claim.  A medical opinion and examination was provided in January 2011.  The case was then returned to the Board.  

In July 2012, the Board remanded this claim again after determining that the January 2011 medical opinion provided was insufficient to make a decision.  On remand, a supplementary medical opinion was provided in August 2012.  The case has now been returned to the Board again.  Unfortunately, for reasons described below, the case still is not ready for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board finds it useful to restate the facts of this case.  Service treatment records show that the Veteran was treated for a right ankle injury in November 1955.  X-rays revealed a calcaneal spur (old bone tissue) but no fracture.  At the November 1956 separation exam, the Veteran's lower extremities and feet were noted as normal. 

Many years after service, a November 2005 letter from Lakeside Foot Care indicates that medical records of the Veteran's treatment with Dr. Gabriel are no longer available.  It is noted that the Veteran was seen by Dr. Gabriel at another office in October 1999 and treated for a right foot fracture.  The office provided three X-rays and gave the Veteran an una boot and a post-op shoe. 

VA treatment records show that the Veteran was treated in August 2005 for right ankle pain.  The Veteran complained that his chronic right ankle pain was worsening and getting stiffer.  He also indicated that he saw a podiatrist for the ankle problem and that he used to take Celebrex but was now on ASA only.  It was further reported that his ankle pain was the result of an ankle fracture he had suffered in service.  In addition, X-rays of the right foot were taken.  Based on these X-rays, the radiologist observed one small oval well-corticated bony density projecting laterally to the base of the proximal phalanx of the great toe.  The radiologist noted that this finding may be related to the given history of prior trauma and that no other significant bone or joint abnormality was seen. 

Although the radiologist indicated that the November 2005 X-ray finding of a small oval well-corticated bony density might be related to prior trauma, this opinion was based on the Veteran's self-reported history of fracturing his right ankle in service.  The Board notes that this self-reported history is inaccurate because service treatment records clearly show that the Veteran's right ankle injury in service was not a fracture, but a calcaneal spur.  Thus, the radiologist's suggestion of a possible relationship between the Veteran's current right ankle condition and a prior in-service ankle fracture is unreliable.  Furthermore, the evidence indicates that the Veteran was treated for a right foot fracture in October 1999.  In light of the foregoing, in April 2010, the Board found that a VA examination was necessary to assess the current nature of the Veteran's claimed right ankle disability and to determine whether there is a nexus between such disability and his November 1955 right ankle injury in service, which resulted in a calcaneal spur. 

In accordance with the Board's April 2010 remand, the Veteran underwent a VA Compensation and Pension examination in January 2011.  Following a physical exam, the diagnosis was chronic right ankle degenerative joint disease with myofascial syndrome.  The VA examiner expressed the opinion that this condition was less likely than not caused by or the result of active military service.  The examiner noted that review of the service treatment records revealed that no fracture was actually diagnosed at the time of the injury although the Veteran was of the understanding that it was.  The examiner further noted that this was changed later based on the results of an x-ray and that it was difficult to know whether the Veteran was actually informed of this or not.  The examiner further pointed out that the fact that his ankle pain did not begin giving him problems for 10 years after discharge from service would indicate that this was a more chronic problem and unlikely to have been related to this one time ankle injury while on active duty.

After the case was returned to the Board, the Board found in July 2012 that the January 2011 opinion was insufficient as far as the rationale was based in part on the premise that there was nearly a 10-year lag time following service up until when he again sustained right ankle problems (in 1966).  The Board noted that on the one hand, information under the heading "medical history" on the January 2011 examination report indicates a self-reported onset of right ankle pain in 1966.  Yet there was contradictory information listed soon thereafter that "[the Veteran] does state that he has had pain in the right ankle ever since his military days back in the 50s'".  The Board noted that taking this into account, along with the Veteran's December 2010 DRO hearing testimony, there was competent lay evidence of continuity of symptomatology involving the right ankle dating back since service discharge.  Thus, in July 2012 the Board sought a supplemental opinion from the VA examiner which properly addressed the pertinent medical history.  See 38 U.S.C.A. § 5103A(d)  (West 2002); 38 C.F.R. § 3.159(c)(4)  (2012) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim). 

Thereafter a supplemental opinion was provided in August 2012.  The examiner noted that he was again asked for an opinion with regard to the Veteran's right ankle and determined that it was less likely as not that the current right ankle condition was caused by or the result of the Veteran's right ankle injury while in the active service in 1955.  The rationale was again, based in part, on the fact that the Veteran's chronic complaint began in 1966, nine years after the Veteran's discharge from service.  The examiner also noted that the current condition was based on the degenerative disease of the right ankle.  The examiner further found that the 1999 injury did not cause the 1966 symptoms.  It was noted that the Veteran had no complaints with regard to the right ankle in the two later years of military service following the injury.  He had no evidence of significant bony injury or degenerative joint disease at the time of treatment in service.  He also had no complaints or physical findings related to the right ankle at the time of discharge from service.  Thus, the examiner determined that the Veteran's current condition had developed since discharge from service and there was no medical evidence to support the contention that the current right ankle condition was caused by or the result of active military service.

Although the examiner lists many factors for the opinion that the right ankle disability is not related to service, the fact that the examiner again based the opinion, in part, on the premise that the Veteran did not have a chronic complaint of right ankle pain until 1966 makes it difficult for the Board to rely on this opinion.  The Board noted previously that it considers the Veteran's statements and testimony that he had experienced right ankle pain since service as competent evidence of a chronic complaint of an ankle condition since service.  The Board remanded the case, specifically so that the examiner could, in turn, consider the Veteran's competent complaints of right ankle pain as dating back to his military service, rather than consider them as starting in 1966.  The previous report actually noted the Veteran's reports that his right ankle pain dated back to military service.

While the Veteran's lay statements are but one factor to consider in all the relevant evidence of record, they are still significant to this case.  Even though there is no medical evidence of a right ankle disorder in the years following the Veteran's discharge, the Veteran is competent to report that he experienced pain in his ankle since his discharge.  While he is not competent to render a diagnosis regarding his ankle pain, the fact that he has stated that he had right ankle pain for so long is a relevant factor that must be considered by the examiner.  

The RO is advised that the Board is obligated by law to ensure that the RO complies with its directives.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should return the claims folder to a VA examiner with the appropriate background to request a supplementary opinion to the January 2011 and August 2012 opinions.  The VA examiner is requested to review the contents of the Veteran's claims file.  The VA examiner is then requested to provide another opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right ankle condition is etiologically related to his military service taking into consideration both the documented medical history, and the Veteran's competent lay assertions of continuity of symptomatology from service discharge to the present time period.  (Please consider in this regard that the mere lack of documented treatment since military service would not in and of itself likely be a sufficient opinion rationale, given the Veteran's competent lay assertions of having had relevant symptomatology during the intervening time period.)  The VA examiner is also further requested to take into consideration the significance, if any, of a documented October 1999 nonservice-related right foot fracture as a potential cause of the claimed condition. 

A complete rationale must be provided for any opinions expressed.

2.  The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



